                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BILL LIETZKE,                                      Case No. 3:18-cv-06196-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER DISMISSING CASE
                                                 v.
                                   9
                                                                                            Re: Dkt. Nos. 12, 13
                                  10     CITY OF MONTGOMERY, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On February 20, 2019, I ordered plaintiff Bill Lietzke to show cause why this case should

                                  14   not be dismissed for lack of jurisdiction. Dkt. No. 13. On February 27, Lietzke mailed a profane

                                  15   letter that failed to respond to my Order or otherwise establish jurisdiction over his claims. See

                                  16   Dkt. No. 14. Accordingly, this case is DISMISSED WITHOUT PREJUDICE to refiling it in a

                                  17   court that has jurisdiction over these defendants and these claims. Lietzke’s motion to proceed in

                                  18   forma pauperis is DENIED as moot. See Dkt. No. 12.

                                  19          IT IS SO ORDERED.

                                  20   Dated: March 8, 2019

                                  21

                                  22
                                                                                                    William H. Orrick
                                  23                                                                United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
